Appeal by defendant, as limited by his motion, from two sentences of the Supreme Court, Kings County, both imposed November 24, 1976, upon convictions of robbery in the first degree and criminal possession of a dangerous weapon in the third degree, respectively, upon pleas of guilty, and sentencing him to indeterminate prison terms not to exceed 7 years on the possession conviction and not to exceed 15 years on the robbery conviction, with both sentences to run concurrently. Sentences modified, as a matter of discretion in the interest of justice, by reducing the respective maximum terms to 10 years on the robbery conviction and 5 years on the possession conviction. As so modified, sentences affirmed. The sentences were excessive to the extent indicated herein. Gulotta, J. P., Shapiro, Cohalan and Margett, JJ., concur.